Elbert, J.
This is an action of debt-on bond, and the pleader, in drafting his declaration, has followed approved common law precedents. The two special causes of demurrer are all we need notice.
I. Where an action is brought by one for the use of another, it is unnecessary to allege the use, or, if alleged, it is unnecessary to prove it. Patton v. Coan et al. 3 Col. 265; Cody v. Butterfield, 1 Col. 380.
II. No previous demand was necessary to impose on the defendants the obligation to pay, nor to render them liable on their bond. 1 Chitty’s PI. 330, 331, and notes.
The demurrer should have been overruled.
The judgment of the court below is reversed, and the cause remanded.

Beversed.

Mr. Justice’Stone, being a party, did not sit in this case.